DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and Species I, Figs. 2A-3, in the reply filed on February 8, 2011 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tension component” in claims 1, 4-7, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 an 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8, 10, and 13, “the underlying instrumented vertebra”, “the adjacent instrumented vertebra”, “the underlying unfused vertebra”, and “the underlying vertebra” each lack antecedent basis.  For the purpose of examination, it is assumed any vertebra may be referred to.    
Regarding claim 7, “the tension member” lacks antecedent basis and it is unclear if the tension component or transition member is referred to.  For the purpose of examination, it is assumed the tension component is referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0012326 (Alamin).
Regarding claim 1, Alamin discloses a fusion system (see Figs. 4A or 4B), comprising: a fusion implant (402/404) coupleable to a plurality of fused vertebra (see paragraphs [0053] and [0054]), a transition member (406 in Fig. 4A; 408 in Fig. 4B) comprising a tension component (406 in Fig. 4A; 408/410 in Fig. 4B) coupleable to a fused vertebra of the plurality of fused vertebra and an adjacent unfused vertebra (see Figs. 4A and 4B and paragraphs [0053] and [0054]), wherein the tension component is tensionable to a selected value (see paragraphs [0022] and [0062]) and wherein the tension component modulates a flexion range of motion of the adjacent unfused vertebra as a function of the selected value of tension of the tension component (see paragraphs [0022], [0053], [0054], and [0062]); wherein the transition member attenuates spinal flexion loads on the adjacent unfused vertebra post-operatively (see paragraphs [0022], [0053], [0054], and [0062]).
With regard to statements of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Alamin which is capable of being used as claimed if one so desires to do so. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. See Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 4, Alamin discloses wherein the tension component (406 or 410) is coupleable to the adjacent unfused vertebra sublaminarly (devices 406 and 410 are capable of being coupled sublaminarly to the adjacent unfused vertebra as Alamin discloses the length of the components is adjustable, see paragraph [0062]).
Regarding claim 5, Alamin discloses wherein the tension component (406 or 408) is coupleable to a spinous process of the adjacent unfused vertebra (see Figs. 4A and 4B and paragraphs [0053] and [0054]).
Regarding claim 6, Alamin discloses wherein the transition member comprises a first bone implant (one of pair of members 412) coupleable to the underlying instrumented vertebra (bottom of each member 412 is anchored to the vertebra via screws 402 and rods 404, see Fig. 4B and paragraph [0054])  and a second bone implant (other of pair of members 412) coupleable to the adjacent instrumented vertebra (bottom of each member 412 is anchored to the vertebra via screws 402 and rods 404, see Fig. 4B and paragraph [0054]), wherein the first bone implant receives a first end of the tension component (410) and the second bone implant receives a second end of the tension component (see Fig. 4B and paragraph  [0054]; tops of each member 412 receives an end of the tension component 410).
Regarding claim 8, Alamin discloses wherein the adjacent unfused vertebra is cranial to the underlying instrumented vertebra, caudal to the underlying unfused vertebra, or the adjacent unfused vertebra include a first unfused vertebra located cranial to the underlying instrumented vertebra and a second unfused vertebra located 
Regarding claim 9, Alamin discloses wherein the transition member comprises a first transition member (one of pair of members 412) and further comprising a second transition member (other of pair of members 412) (see Fig. 4B and paragraph [0054]).
Regarding claim 10, Alamin discloses wherein the first transition member (one of pair of members 412) is coupleable to the fusion implant or the underlying instrumented vertebra and the adjacent unfused vertebra on a first side of a medial plane of the spine (see Fig. 4B and paragraph [0054) and the second transition member (other of pair of members 412) is coupleable to the fusion implant or the underlying instrumented vertebra and the adjacent unfused vertebra on a second side of the medial plane of the spine (see Fig. 4B and paragraph [0054]).
Regarding claim 11, Alamin discloses wherein the first transition member (one of pair of members 412) is coupleable to a first portion of the fusion implant or its underlying instrumented vertebra and the adjacent unfused vertebra (see Fig. 4B and paragraph [0054]) and the second transition member (other of pair of members 412) is coupleable to a second portion of the fusion implant or its underlying instrumented vertebra and the adjacent unfused vertebra (see Fig. 4B and paragraph [0054]).
Regarding claim 13, Alamin discloses wherein the tension component (408) is coupleable to the underlying vertebra via coupling to the fusion implant (see Fig. 4B and paragraph [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Alamin in view of U.S. Patent Application Publication No. 2014/0094851 (Gordon).
Regarding claim 2, Alamin fails to disclose wherein the transition member further comprises a clamp securable to a rod of the fusion implant and to the tension component.  However, Gordon discloses a spinal implant system (see Figs. 2 and 3) wherein the system includes pedicle screws (300) and a rod (311), a tension component (204), and a transition member clamp (310) that is securable to the rod and to the tension component (see Fig. 3 and paragraph [0030]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transition member of Alamin to comprise a clamp securable to a rod of the fusion system and the tension component as suggested by Gordon, as Alamin suggests connecting the transition member to a portion of the fusion system and the tension component (see Alamin, paragraph [0054] and Fig. 4B), and Gordon suggests that a clamp is a suitable structure for connecting a tension component and a rod (see Gordom, Fig. 3 and paragraph [0030]).
Regarding claim 3, .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alamin in view of U.S. Patent Application Publication No. 2016/0242825 (Simpson).
Alternatively regarding claim 4, Simpson discloses a spinal fusion system (see Fig. 16, e.g.) including a tension component (130) wherein the tension component is coupleable to a vertebra sublaminarly to apply force to the vertebra (see paragraphs [0024] and [0050]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tension component of Alamin to be coupledable to adjacent unfused vertebra sumblaminarly as suggested by Simpson as Alamin suggests using the tension component to apply force to a vertebra (see Alamin, paragraphs [0022], [0053], [0054], and [0062]) and Simpson suggests a sublaminar attachment of a tension component to a vertebra is useful for applying a force to the vertebra via the tension component (see Simpson, paragraphs [0024] and [0050]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alamin in view of U.S. Patent Application Publication No. 2009/0024165 (Ferree).
Regarding claim 7, Alamin fails to disclose wherein the selected value of tension of the tension member comprises 200 to 400 N, though Alamin discloses that the amount of tension may be adjusted in order to control how much resistance to flexion is provided (see paragraph [0062]).  Additionally, Ferree discloses a spinal implant system (see Fig. 1A, e.g.) wherein tension members (14) apply force to vertebrae, wherein the tension force applied is adjustable within a range that includes about 100, about 300, and about 400 Newtons (see paragraph [0193]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the  member of Alamin to comprise 200 to 400 N since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, Alamin suggests the selected tension is a result effective variable in controlling how much resistance to flexion is provided (see Alamin, paragraph [0062]) and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alamin. 
Regarding claim 12, Alamin discloses wherein the adjacent unfused vertebra comprises a first adjacent unfused vertebra (supradjacent vertebra, i.e., the vertebra superior to the fused vertebrae, see paragraphs [0022], [0053], [0054], and [0062]) and wherein the first transition member (one of members 412) is coupleable to a first portion of the fusion implant or its underlying instrumented vertebra and the first adjacent unfused vertebra (see Fig. 4B and paragraph [0054]).  Alamin fails to disclose the second transition member being coupleable to a second portion of the fusion implant opposite the first portion or its underlying instrumented vertebra and a second adjacent unfused vertebra, though Alamin suggests the transition member 412 could be turned around such that the constraint device is inferior to the fused region and is secured to an adjacent unfused vertebra inferior to the fused vertebrae (see paragraphs [0023] and [0054]).  It would have been prima facie obvious to a person of ordinary skill In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2018/0078286 (Le Couedic) discloses a vertebral fixation device utilizing a fusion system and a tension component.
U.S. Patent Application Publication No. 2011/0245875 (Karim) discloses a vertebral fixation system that utilizes a sublaminar wire.
U.S. Patent Application Publication No. 2009/0105715 (Belliard) discloses a vertebral fixation system that utilizing a clamp that connects a spinal rod and tension element.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773